Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-22-00182-CV

                           IN THE INTEREST OF A.R.T., a Child

                  From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA01505
                     Honorable Charles E. Montemayor, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is unable to afford payment of court costs; no costs are taxed in this appeal.

       Appellate counsel’s motion to withdraw is DENIED.

       SIGNED August 31, 2022.


                                                _____________________________
                                                Patricia O. Alvarez, Justice